Citation Nr: 0618440	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a 100 percent rating for diabetic retinopathy 
prior to March 1, 2004.




REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to July 
1957 and from August 1957 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
diabetic retinopathy, evaluated as 70 percent disabling.  
Evidence relevant to the veteran's claim was received 
subsequent to the final AOJ review in August 2004; however, 
in September 2004, the veteran waived initial AOJ 
consideration of the evidence.

In the April 2002 rating decision, the RO also granted 
service connection for diabetes mellitus, evaluated as 20 
percent disabling, and peripheral neuropathy, evaluated as 
noncompensable.  In a September 2002 rating decision, the RO 
increased the rating for peripheral neuropathy to 10 percent, 
and the veteran withdrew his appeal.  In May 2004, the 
veteran alleged that diabetes mellitus was more severe than 
rated.  Because the veteran did not file a notice of 
disagreement within one year of the April 2002 rating 
decision, the RO treated the statement as a new claim for an 
increased rating for diabetes.  The RO continued a 20 percent 
rating in a February 2005 rating decision, and the veteran 
did not appeal.

In the April 2002 decision, the RO also denied service 
connection for genitourinary dysfunction.  The veteran 
disagreed with that decision, and the RO addressed the issue 
in a September 2002 Statement of the Case; however, the 
veteran did not complete a substantive appeal of that issue.

In the veteran's May 2002 notice of disagreement, he 
referenced issues of service connection for cardiac disease, 
seizures, and left ear hearing loss.  The RO denied service 
connection for those claims in a January 2004 rating 
decision.  The veteran expressed disagreement with the denial 
of service connection for cardiac disease and seizures.  The 
RO addressed those issues in a December 2004 Statement of the 
Case, but the veteran did not complete a substantive appeal.  
Therefore, the only issues before the Board are as stated on 
the title page of this decision.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran exhibited loss of visual acuity warranting a 
100 percent rating prior to the March 2004 VA examination.


CONCLUSION OF LAW

Criteria for a 100 percent rating for diabetic retinopathy 
have been met as of November 24, 2000.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.75, 
4.79, 4.84a, Diagnostic Code 6062 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

On November 24, 2000, the veteran claimed service connection 
for diabetes mellitus, to include diabetic retinopathy.  
During a November 2001 VA examination, uncorrected vision was 
20/200 in the right eye and hand motion was visible at three 
feet in the left eye.  The examiner attributed loss of visual 
acuity to diabetic maculopathy and retinal detachment of an 
unknown etiology.  The examiner opined that bilateral 
cataracts were attributable to the aging process.

In an April 2002 rating decision, the RO grated service 
connection for diabetic retinopathy, evaluated as 70 percent 
disabling.  The veteran disagreed with the assigned rating 
because he argued that the November 2001 VA examination did 
not accurately reflect the severity of his disability.  
Specifically, he averred that the examiner did not test 
central vision, even though the veteran was unable to read 
the eye chart with central fixation.  

During a March 2004 VA examination, the veteran could count 
fingers within two feet on the right and could perceive hand 
motion at three feet on the left with peripheral vision.  The 
veteran had no central vision of either eye.  Visual field 
was minimal on the left and constricted on the right with no 
central fixation.  The examiner opined that loss of central 
vision was attributable to severe macular diabetic 
retinopathy and macular degeneration.  In an August 2004 
rating decision, the RO increased the rating for diabetic 
retinopathy to 100 percent effective March 1, 2004, the date 
of the VA examination.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  

Under Diagnostic Code 6062, a 100 percent rating is assigned 
for blindness in both eyes, having only light perception.  
See 38 C.F.R. § 4.84a.  Blindness of an eye exists when a 
veteran is unable to recognize test letters at 1 foot and 
further examination reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet; with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  
See 38 C.F.R. § 4.79.  

Evidence from the March 2004 VA examination indicated that 
the veteran's disability satisfied the criteria of a 100 
percent rating under Diagnostic Code 6062, and the RO 
assigned a 100 percent rating effective the date of that 
examination.  Yet the veteran asserts that he is entitled to 
an earlier effective date for the 100 percent rating because 
the examiner performing the November 2001 examination failed 
to note that the veteran did not have central fixation.  The 
veteran argues that the omitted testing violated 38 C.F.R. § 
4.75, which states that ratings of visual impairments should 
be based on examinations assessing uncorrected and corrected 
central visual acuity.  The veteran declares that the 
effective date for a 100 percent rating should therefore 
correspond with the date of his original claim.  

There is no evidence of distinct assessments of peripheral 
and central vision in the November 2001 report.  
Consequently, the Board cannot ascertain whether the veteran 
exhibited blindness of both eyes during that examination for 
VA rating purposes.  Despite that omission, the veteran avers 
that he could not read the eye chart with either eye with 
central fixation, and March 2004 testing revealed no central 
vision.  When, after careful consideration of all information 
and lay and medical evidence of record in a case, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, VA will resolve such doubt 
in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Reasonable doubt is defined as an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran exhibited loss of central vision 
greater than assessments noted during the November 2001 
examination.  Consequently, the Board finds that the severity 
of the veteran's disability warranted an initial rating 
higher than 70 percent for diabetic retinopathy.  Therefore, 
a 100 percent rating is warranted effective November 24, 
2000, the date of the veteran's original claim. 


ORDER

An effective date of November 24, 2000, for a 100 percent 
rating for diabetic retinopathy is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


